DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 02/25/2021. Claims 1-20 have been examined and are pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities: “configured implement” as in lines 11 and 15 appears to be grammatically incorrect. Suggested language may be “configured to implement”. Appropriate corrections are required.
Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.
The objection given to claims 1, 6, and 12 in the previous Office Action is withdrawn in view of the amendment.
In view of the amendments “wherein the plurality of zones are in communication via a communication network but are electrically and physically isolated from one another at least by being physically distanced from one another within a geographic region and having independent electrical power” and “each of the first and second volumes configured to provide a distinct copy of data of the virtualized storage device”, in this Office Action, the Examiner maps a “data storage unit” to a “zone”.
FIG. 2 of Kusters illustrates a provider network 200 comprising a plurality of data storage units 224a, 224b, 224n each hosting a volume(s) 226a, 226b, 226n respectively providing virtual block-based storage, paras 0067-0068, 0075 and FIGS. 2, 13A-B.

Applicant argues, page 10 of the remarks, “[the] Office Action looks to the head nodes of Kusters to allegedly teach the first and second volumes recited in Claim 1. Office Action, p. 3. As discussed during the interview, this allegation could not apply to the claims as amended, because an individual head node of Kusters do not “each ... provide a distinct copy of the data of the virtualized storage device.” Rather, these head nodes store a log of recent activity on a volume, which log is periodically flushed to a mass storage device by a primary head node. Moreover, Kusters does not teach two copies of that data being stored in the mass storage devices. The teachings of Kusters rather relate to an individual copy of that data, which is written by the primary head node during flush operations. Put simply, there does not appear to be any teaching in Kusters of two volumes “each ... configured to provide a distinct copy of data of [a] virtualized storage device,” as recited in Claim 1.”
The Examiner respectfully disagrees and submits that Applicant is misinterpreting the previous Office Action. It was stated on page 3 of the Office Action of 11/03/2020 that a first head node is designated as a primary head node of a volume and the volume data may be replicated in a second head node designated as a secondary head node for the volume, para 0081 of Kusters. Thus, two head nodes (a primary head node and a secondary head node) are configured to each store a distinct 
Applicant argues, page 11 of the remarks, “[the] distinction between head nodes of Kusters and volumes as recited in Claim 1 leads to further distinctions. For example, Kusters does not teach “generat[ing a] new volume in [a] selected zone” that “provides a third copy of the data of the virtualized storage device” for substantially the same reasons as noted above.”
The Examiner respectfully disagrees. Kusters explicitly states “[in] order to process a volume creation instruction, a local control plane may assign a head node of a data storage unit to function as a primary head node for a volume and may assign another head node of a data storage unit to function as a secondary head node for the volume.” Para 0163 of Kusters (emphasis added). As already outlined above citing para 0081 of Kusters, the data storage system of Kusters designates a first head node as a primary head node of a volume and replicates the volume data to a second head node 
Applicant argues, page 11 of the remarks, “Kusters does not teach or suggest instructing “the first volume to maintain a record of data in the first volume at a point time.” The portion of Kusters cited to allegedly teach this recitation relates to the “log-based storage” of a head node. Office Action, p. 5. As noted above, the data of a head node does not represent “a record of data in the first volume at a point in time,” but instead reflects recent writes to a volume. As such, Kusters does not teach or suggest this recitation. Still further, Kusters does not teach or suggest that the devices implementing the new volume are configured to ‘populate the new volume with the data in the first volume at the point in time using the record of data in the first volume at the point in time,’ as recited in Claim 1. The Office Action looks to log replication taught in Kusters to allegedly teach this recitation. Office Action, p. 6. Because the logs of Kusters are not a ‘record of data in the first volume at a point in time,’ as established above, copying such a log would not suffice to ‘populate the new volume the data in the first volume at the point in time using the record of data in the first volume at the point in time.’”
The Examiner respectfully disagrees. FIG. 17 of Kusters is a high-level flowchart illustrating head nodes of a data storage unit performing a fail over operation in response to a failure of one of the head nodes, para 0181 of Kusters. At step 1710, the 
The above mapping of a data storage unit to a zone addresses many of the issues raised in the remarks filed on 02/25/2021 on pages 9-11 (See the current Office Action below).
Similar consideration apply to independent claims 6 and 12 as these independent claims are rejected based on arguments provided for similar rejected independent claim 1.
Applicant draws the Examiner’s attention to the following co-pending applications of the present application’s assignee: 16/579,626; 16/579,614; 16/579,680; and 16/579,620. The Examiner thanks the Applicant for proactively providing the above information. The Examiner holds in abeyance any obviousness-type double patenting rejection of the above applications and the present application until a final disposition of the present application is reached. 
In view of the foregoing remarks, independent claims 1, 6, and 12 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusters et al. US 2018/0232308 (“Kusters”).
As per independent claim 1, Kusters teaches A system to provide redundancy in a virtualized storage device replicated across at least a first and second zone of a plurality of zones (A data storage system comprising a plurality of data storage units 224a to 224n may be included  in a block-based storage service of a provider network 200. Data volumes 226 may be attached, mounted, mapped, or otherwise connected to particular clients, e.g., a virtual compute instance, providing virtual block-based storage, e.g., hard-disk storage or other persistent storage, as a contiguous set of logical blocks, paras 0067-0068, 0075 and FIG. 2. In response to a volume creation instruction, a local control plane may assign a head node of a data storage unit (mapped to the claimed first zone) to function as a primary head node for the volume and may assign another head node of a data storage unit (mapped to the claimed second zone) to function as a secondary head node for the volume, para 0163. The data storage system may store volume data in the primary head node and may also replicate the volume data to the secondary head node, para 0081), wherein the plurality of zones are in communication via a communication network but are electrically and physically isolated from one another (The data storage units 224a to 224n are included in a provider network 200, paras 0067-0068 and FIG. 2. Also see FIGS. 13A-B) at least by being physically distanced from one another within a geographic region and having independent electrical power (The data storage unit and wherein the virtualized storage device comprises a first volume in the first zone and a second volume in the second zone (Data storage units 224a, 224b, through 224n provide block level storage for storing one or more sets of data volumes 226a, 226b, through 226n respectively, para 0075 and FIG. 2), each of the first and second volumes configured to provide a distinct copy of data of the virtualized storage device (The data storage system may store volume data in the primary head node and may also replicate the volume data to the secondary head node, para 0081) the system comprising: 
a first computing system associated with the first zone (FIG. 1 illustrates a data storage unit comprising head nodes, para 0056. FIG. 2 illustrates that the data storage system comprises a plurality of data storage units 224a, 224b to 224n, para 0068. A computer system 2400 (see FIG. 24) may be configured to implement a head node, para 0210 and FIG. 24), the first computing system including at least a first computing device and a second computing device that are collectively configured implement the first volume to provide a first copy of the data of the virtualized storage device (Computer system 2400 may be a multiprocessor system including several processors 2410, para 0211 and FIG. 24. The data storage system may store volume data in the primary head node and may also replicate the volume data to the secondary head node, para 0081);
a second computing system associated with the second zone (FIG. 1 illustrates a data storage unit comprising head nodes, para 0056. FIG. 2 illustrates that the data storage system comprises a plurality of data storage units 224a, 224b to 224n, para 0068. A computer system 2400 (see FIG. 24) may be configured to implement a head node, para 0210 and FIG. 24), the second computing system including at least a first computing device and a second computing device that are collectively configured implement the second volume to provide a second copy of the data of the virtualized storage device (Computer system 2400 may be a multiprocessor system including several processors 2410, para 0211 and FIG. 24. The data storage system may store volume data in the primary head node and may also replicate the volume data to the secondary head node, para 0081);
one or more computing devices implementing a multi-zone control plane service (Data storage system 1300 includes one or more computing devices that implement zonal control plane 1304, para 0161 and FIG. 13A) configured to:
detect a failure of the second volume (FIG. 17 is a high-level flowchart illustrating head nodes of a data storage unit performing a fail over operation in response to a failure of or loss of communication with one of the head nodes of the data storage unit, para 0181 and FIG. 17. Also see para 0163 and FIG. 13A where a primary head node for a volume may be in a first data storage unit (mapped to the claimed first zone) while the secondary head node for the volume may be in a second data storage unit (mapped to the claimed second zone));
select a zone from the plurality of zones in which to create a new volume for the virtualized storage device (FIG. 13A illustrates a process for creating a volume 
generate the new volume within the selected zone, wherein the new volume is implemented by at least two computing devices within the selected zone (Local control plane 1322 of data storage unit 1328 assigns head node 1318 as a primary head node for a newly created volume via assignment 1356 and assigns head node 1324 as a secondary head node for the volume via assignment 1358, para 0163 and FIG. 13A. The computer system 2400 (FIG. 24) may be configured to implement the head node, para 0210 and FIG. 24. The primary head node for the volume may be in one data storage unit and the secondary head node for the volume may be in another data storage unit, para 0163), and wherein the new volume provides a third copy of the data of the virtualized storage device (The data storage system may store volume data in the primary head node and may also replicate the volume data to the secondary head node, para 0081);
instruct the first volume to maintain a record of data in the first volume at a point in time (A head node includes a log-based storage that writes newly received data to a head of a log of the log-based storage, para 0049. Thus, a log of a data storage of a head node may include write data written prior to a point-in-time of a point-
instruct the new volume to populate the new volume with the data in the first volume at the point in time using the record of data in the first volume at the point in time (FIG. 17 is a high-level flowchart illustrating head nodes of a data storage unit performing a fail over operation in response to a failure of one of the head nodes, para 0181. At step 1710, the primary head node replicates log and index data for the volume to the newly designated secondary head node. In some embodiments, replicating log and index data may include replicating index data for the volume including pointers for volume data stored in data storage sleds of a data storage unit and volume data stored in the log of the new primary head node, para 0186);
wherein the at least two computing devices implementing the new volume are configured to replicate writes received at the first volume subsequent to the point in time (FIG. 17 is a high-level flowchart illustrating head nodes of a data storage unit performing a fail over operation in response to a failure of one of the head nodes, para 0181. At step 1710, the primary head node replicates log and index data for the volume to the newly designated secondary head node, para 0186), and to populate the new volume with the data in the first volume at the point in time using the record of data in the first volume at the point in time (At step 1710, the primary head node replicates log and index data for the volume to the newly designated secondary head node. In some embodiments, replicating log and index data may include replicating index data for the volume including pointers for volume data stored in data storage sleds of a data storage unit and volume data stored in the log of the new  without overwriting replicated writes received subsequent to the point in time (Because a log-based storage writes data to a head of a log (as opposed to in-place) newly written data to the log does not overwrite data previously written to the log. Thus, a log of a data storage of a head node may include write data written prior to a point-in-time of a point-in-time snapshot and data written to the log subsequent to the point-in-time of the point-in-time snapshot, para 0146).
As per dependent claim 2, Kusters discloses the system of claim 1. Kusters teaches wherein the virtualized storage device represents a block storage device of a virtual machine instance (Data volumes may be attached, mounted, mapped, or otherwise connected to particular clients, e.g., a virtual compute instance, providing virtual block-based storage, e.g., hard-disk storage or other persistent storage, as a contiguous set of logical blocks, para 0075 and FIG. 2).
As per dependent claim 3, Kusters discloses the system of claim 1. Kusters teaches wherein the first volume is designated by the multi-zone control plane service as a primary volume for the virtualized storage device (In order to process a volume creation instruction, a local control plane may assign a head node of a data storage unit to function as a primary head node for a volume, para 0163 and FIG. 13A), the primary volume having authority to accept writes to the virtualized storage device (A sled controller may verify a token and determine that the head node is authorized to write to the portions, para 0053).
As per dependent claim 4, Kusters discloses the system of claim 1. Kusters teaches wherein the first computing device implementing the first volume is designated as a primary computing device for the first volume having authority to accept writes to the first volume, and wherein the first computing device is configured to: subsequent to the point in time and prior to completion of population of the new volume with data from the record: obtain a request to write data to the virtualized storage device; store within the first volume; and replicate the data to one or more secondary volumes of the virtualized storage device (At time 1, a write request 302 is routed to head node 306 that is designated as a primary head node for a volume or volume partition. At time 2 subsequent to the write request being received at head node 306, data included with the write request is stored in storage 314 of primary head node 306 and primary head node 306 causes the data included with the write request to be replicated to storage 316 of secondary head node 308, para 0081 and FIG. 3).
As per dependent claim 5, Kusters discloses the system of claim 4. Kusters teaches wherein the one or more computing devices implementing the multi-zone control plane service are further configured to notify the first computing device implementing the first volume that the new volume is a secondary volume of the virtualized storage device (Local control plane 1322 of data storage unit 1328 assigns head node 1318 as a primary head node for a newly created volume via assignment 1356 and assigns head node 1324 as a secondary head node for the volume via assignment 1358, para 0163 and FIG. 13A).
As per independent claim 6, this claim is rejected based on arguments provided above for similar rejected independent claim 1.
As per dependent claim 7, Kusters discloses the method of claim 6. Kusters teaches wherein selecting the zone from the plurality of zones in which to create the new volume for the for the virtualized storage device comprises: detecting that the second zone has not failed; and assigning the second zone as the selected zone (In response to a volume creation instruction, a local control plane may assign a head node of a data storage unit (mapped to the claimed first zone) to function as a primary head node for the volume and may assign another head node of a data storage unit (mapped to the claimed second zone) to function as a secondary head node for the volume, para 0163).
As per dependent claim 8, Kusters discloses the method of claim 6. Kusters teaches wherein selecting the zone from the plurality of zones in which to create the new volume for the for the virtualized storage device comprises: detecting that the second zone has failed; and selecting the zone in which to create the new volume from among a set comprising the plurality of zones but excluding the first zone and the second zone (FIG. 17 is a high-level flowchart illustrating head nodes of a data storage unit performing a fail over operation in response to a failure of or loss of communication with one of the head nodes of the data storage unit, para 0181 and FIG. 17. In response to a volume creation instruction, a local control plane may assign a head node of a data storage unit to function as a primary head node for the volume and may assign another head node of a data storage unit to function as a secondary head node for the volume, para 0163).
As per dependent claim 9, Kusters discloses the method of claim 6. Kusters teaches wherein writes to the virtualized storage device are assigned sequential write numbers, and wherein causing the new volume to populate data within the new volume from the record of data in the first volume at the point in time without overwriting replicas of the writes obtained at the first volume subsequent to the point in time comprises causing the new volume to decline to overwrite data within the new volume associated with a write number higher than a write number associated with data from the record of data in the first volume at the point in time (Referring to FIG. 17, at 1704, the local control plane issues a new sequence number to the secondary head node. The new sequence number may be greater than a sequence number previously issued to the previous primary head node. The new sequence number may be used by the secondary head node to gain write access to extents that were previously reserved for write access only by the previous primary head node, para 0183. At 1710, the new primary head node replicates log and index data for the volume to the newly designated secondary head node, para 0186. Because a log-based storage writes data to a head of a log (as opposed to in-place) newly written data to the log does not overwrite data previously written to the log, para 0146). 
As per dependent claim 10, Kusters discloses the method of claim 6. Kusters teaches wherein causing the first volume to maintain a record of data in the first volume at a point in time comprises causing the first volume to handle writes to the virtualized storage device obtained at the first volume subsequent to the point in time using a copy-on-write operation (Because a log-based storage writes data to a head of a log (as opposed to in-place) newly written data to the log does not overwrite data previously written to the log, para 0146). 
As per independent claim 12, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For computer program product on a non-transitory computer readable medium see para 0038 of Kusters.
further comprising a first computing device implementing the first volume, and wherein the first computing device is configured to store writes to the first volume within a write journal, and wherein the first computing device is further configured to persist the writes from the write journal to a physical storage device (A head node includes a log-based storage that writes newly received data to a head of a log of the log-based storage and flushes data from the log to a block of free storage space across mass storage devices of a data storage unit, para 0049).
As per dependent claim 14, Kusters discloses the system of claim 13. Kusters teaches wherein first computing device is configured to persist the writes to a physical storage device using erasure coding (Data is also erasure encoded when stored in mass storage devices of data storage sleds, para 0083).
As per dependent claim 15, Kusters discloses the system of claim 14. Kusters teaches wherein the physical storage device is further accessible to a second computing device implementing the first volume, and wherein the first computing device is further configured to: obtain metadata indicating locations on the physical storage device to which writes to the virtualized storage device have been persisted; and replicate the metadata to the second computing device (FIGS. 4A-4B are block diagrams illustrating a log-structured storage and an index of a head node storage. Head node 402 includes storage 404 that includes log 408 and index 406. Volume data may be stored in log 408 prior to being flushed to mass storage devices of a data storage unit. Index information 410 may include an entry for the 
As per dependent claim 16, Kusters discloses the system of claim 13. Kusters teaches wherein the first computing device is further configured to accept writes to the virtualized storage device only after verifying that the first volume is a primary volume for the virtualized storage device and that the first computing device is a primary computing device for the first volume (The sled controller may verify the token and determine the head node is authorized to write to the portions. Also, the sled controller may be configured to prevent writes from head nodes that are not authorized to write to the particular portions of the mass storage devices of the data storage sled that includes the sled controller, para 0053).
As per dependent claim 17, Kusters discloses the system of claim 12. Kusters teaches wherein the processor is configured to execute the computer-executable instructions responsive to a failure of the second volume (FIG. 17 is a high-level flowchart illustrating head nodes of a data storage unit performing a fail over operation in response to a failure of or loss of communication with one of the head nodes of the data storage unit, para 0181).
As per dependent claim 18, Kusters discloses the system of claim 17. Kusters teaches wherein the failure of the second volume corresponds to a failure of the second volume to acknowledge writes to the virtualized storage device within a threshold period of time (FIG. 17 is a high-level flowchart illustrating head nodes of a data storage unit performing a fail over operation in response to a failure of or loss of communication with one of the head nodes of the data storage unit, para 0181).
wherein the processor is configured to execute the computer-executable instructions responsive to detecting that the virtualized storage device is replicated to less than a threshold number of volumes (In response to receiving a write request for the volume or volume partition, the head node designated as the primary head node for the volume or volume partition is configured to write data included with the write request to a storage of the head node designated as the primary head node and cause the data included with the write request to be replicated to the other head node designated as the secondary head node, para 0035). 
As per dependent claim 20, Kusters discloses the system of claim 12. Kusters teaches wherein the computer-executable instructions further cause the processor to: obtain a request to designate the new volume as a primary volume for the virtualized storage device having authority to accept writes to the virtualized storage device; modify an authority record for the virtualized storage device to indicate the new volume is the primary volume; and cause the new volume to replicate, to the first volume, writes to the virtualized storage device obtained at the new volume (Referring to FIG. 17, at 1704, the secondary head node attempts to take over as primary head node, para 0183. A sled controller of a data storage sled, such as sled controller 324, may implement a fencing protocol that prevents a primary head node from writing to columns for which another primary head node has assumed control after the primary head node has been superseded by another head node assuming the role of primary head node for a particular volume or volume partition, para 0088 and FIG. 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kusters in view of Irwin et al. US 2019/0340136 (“Irwin”).
As per dependent claim 11, Kusters discloses the method of claim 6. Kusters may not explicitly disclose, but Irwin teaches wherein the writes to the virtualized storage device obtained at the first volume are encrypted using a first encryption key associated with the first volume, and wherein causing the new volume to replicate the writes comprises: transmitting the writes from the first volume to an encryption device; and at the encryption device: decrypting the writes using the first encryption key; reencrypting the writes using a second encryption key associated with the new volume; and transmitting the writes encrypting using the second encryption key associated with the new volume from the encryption device to the new volume (FIG. 6 is a flow diagram illustrating a method 600 for end-to-end secure data reduction for write requests to a storage array, 0233. At block 605 of method 600, processing logic receives a request to write encrypted data to a volume resident on a storage array. The encrypted data includes data that has been encrypted by a first encryption key, para 0234. At block 610, processing logic determines a decryption key to decrypt the encrypted data. At block 615, processing logic decrypts 
Given the teaching of Irwin, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Kusters with “wherein the writes to the virtualized storage device obtained at the first volume are encrypted using a first encryption key associated with the first volume, and wherein causing the new volume to replicate the writes comprises: transmitting the writes from the first volume to an encryption device; and at the encryption device: decrypting the writes using the first encryption key; reencrypting the writes using a second encryption key associated with the new volume; and transmitting the writes encrypting using the second encryption key associated with the new volume from the encryption device to the new volume”. The motivation would be that the method provides end-to-end secure data reduction for write requests to a storage array, para 0233 of Irwin.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132